internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-114037-99 date date legend a grantor_trust son b grandson granddaughter company foundation c d son daughter e plr-114037-99 city court f g dear sir or madam in a letter dated date you requested rulings concerning the generation-skipping_transfer gst tax consequences of the proposed partition and modification and clarification of the administrative provisions of a grandfathered trust the information submitted and the representations made are summarized as follows on a grantor created the trust for the benefit of son and his lineal_descendants son died in b survived by grandson and granddaughter grandson and granddaughter are the current income beneficiaries of the trust the relevant provisions of the trust are summarized as follows distribution of income the trustee is to pay the income from the trust semiannually or more often in its discretion to son for and during the term of his natural life after the death of son the income is to be paid to the lineal_descendants of son who are living at the time of the respective distributions in the event there are no lineal_descendants of son then living the income is to be paid to the lineal_descendants of grantor who are living at the time of the respective distributions all per stirpes and not per capita in the event however that there is no income_beneficiary as above provided for living at the time of any distribution of income the trustee at that time is to pay the income to company in trust for the foundation accumulation of income the trustee however in so far as such retention is not forbidden by law is to accumulate and retain in the trust as a part of the corpus thereof any income that otherwise would be payable to any person under the age of c provided that the trustee in its discretion may pay that part of the income as may be necessary for his proper support and maintenance to any person to whom income otherwise would be payable were it not for the accumulation except that no payment of income is to be made toward any person to whom grantor owes any legal duty_of support termination plr-114037-99 the trust is to terminate on the first to occur of the following two events the death of the survivor among grantor and all of grantor’s lineal_descendants and d years after the death of the survivor among grantor and grantor’s children son son and daughter distribution of principal on the final termination of the trust the then principal and corpus thereof is to be distributed to the then living lineal_descendants of son and in the event there are no lineal_descendants of son then living to the then living lineal_descendants of grantor all per stirpes and not per capita in the event that there are no lineal_descendants of grantor then living the trust fund is to be paid as son appoints by will and in default of appointment by son as son appoints by will and in default of appointment by son as daughter appoints by will and in default of appointment by all of grantor’s children to company in trust for the foundation provided that no appointment is to be made to or for the benefit of grantor successor to trustee in the event of the merger consolidation or sale of substantially_all of its assets by company to or with another bank or trust company authorized to carry on a_trust business the merged consolidated or purchasing company is to become the trustee a majority of the adults then entitled to receive income from the trust or if only one then that one may at any time or times by instrument in writing delivered to the then trustee name a successor trustee and may change any designation of a successor trustee previously made prior to the time when the successor trustee has become the trustee hereunder provided that the successor trustee is to be a bank or trust company authorized to carry on a_trust business in one or more states of the united_states having a capital surplus and undivided profits of not less than e if any adult renounces his or her right to name a successor trustee a majority of the remaining adults or if only one then that one then entitled to receive income are to have the right provided in this paragraph to name a successor trustee in the event that the then trustee resigns is removed or fails or ceases to serve for any reason the successor trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original trustee the right to name or designate a successor to the trustee is not to be construed as including the right to remove the trustee or successor trustee in the event that the then trustee or successor trustee resigns is removed or fails or ceases to serve for any reason and a successor trustee has not been named as above provided the successor trustee is to be a bank or trust company with its principal office and place of business in city and authorized to carry on a_trust business which has the largest total of capital surplus and undivided profits of any plr-114037-99 such bank or trust company in city that is willing and able to serve in order to facilitate accounting record keeping and the segregation of assets grandson and granddaughter desire to divide the trust pro_rata into two separate trusts and to name separate successor trustees because the trust does not authorize the income beneficiaries to request a division of the trust the trustee petitioned the court to divide the trust between the income beneficiaries grandson and granddaughter in addition the trustee petitioned the court to give each income_beneficiary the power to name a separate successor trustee for his or her separate trust on e the court issued an order court order authorizing and directing the trustee to divide the trust pro_rata into two separate sub-trusts one for the benefit of grandson and his descendants and one for the benefit of granddaughter and her descendants subject_to the income beneficiaries obtaining a favorable ruling from the internal_revenue_service that the trust will maintain its gst tax exemption the courts order allows the income_beneficiary of each sub-trust to appoint a separate successor trustee for his or her respective sub-trust under the court order each successor trustee is authorized and directed to administer a sub-trust by making current income distributions only to the income_beneficiary or his or her respective living lineal_descendants per stirpes the court order further authorizes and directs each successor trustee to distribute the remaining assets of a sub-trust to the income_beneficiary or his or her respective living lineal_descendants per stirpes at the termination of the trust or if a then deceased income_beneficiary has no living lineal_descendants to the living lineal_descendants of son per stirpes in the event that no lineal descendant of son is living at the termination of the trust each successor trustee is authorized and directed to distribute the remaining assets of a sub-trust to the living lineal_descendants of grantor per stirpes it is represented that following the court order it became apparent that the terms for distribution prior to the trust’s termination also needed clarification all interested parties entered into a consent and stipulation as to terms governing the distribution of trust assets consent and stipulation the court approved the consent and stipulation on g paragraph of the consent and stipulation provides that each of the sub-trusts is to terminate at the same time on the first to occur of the following events d years after the death of the survivor between son and daughter or on the death of the survivor among all of the lineal_descendants of grantor paragraph of the consent and stipulation provides that on the final termination the balance of the assets in each sub-trust is to be distributed to that sub-trust’s income_beneficiary in the event that the income_beneficiary is not then-living the balance of the assets is to be distributed to the deceased income beneficiary’s then-living plr-114037-99 descendants per stirpes or if none the assets are to be distributed per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of grantor and who has one or more then-living descendants in the event that a sub-trust has more than one income_beneficiary the balance of the assets in the sub-trust is to be distributed per stirpes to the then-living lineal_descendants of the beneficiary for whose benefit the sub-trust was created paragraph of the consent and stipulation provides that on the final termination in the event that son has no living lineal_descendants the balance of the trust assets is to be distributed per stirpes to the then-living descendants of grantor paragraph of the consent and stipulation provides that in the event no lineal_descendants of decedent are living on the final termination all trust assets are to be distributed pursuant to the distribution of principal section of the trust paragraph of the consent and stipulation provides that the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the descendant of grantor for whom the sub-trust was created paragraph of the consent and stipulation provides that after the death of the descendant the trustee is to pay the income from the sub-trust semiannually or more often in its discretion to the lineal_descendants of the deceased descendant who are living at the time of the respective distributions per stirpes subject_to the accumulation of income section of the trust notwithstanding the foregoing if a b c one or more of the descendants of a deceased descendant request the trustee to divide the sub-trust into further sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption for the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the sub-trust per stirpes among the then-living descendants of the deceased descendant each share created for a then-living descendant is to be held and administered as sub-trust for the benefit of the then-living descendant paragraph of the consent and stipulation provides that in the event that prior to the final termination any sub-trust ceases to have a current income_beneficiary eg a sub-trust’s sole income_beneficiary dies without then-living lineal_descendants the plr-114037-99 balance of the sub-trust’s assets is to be divided per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of grantor and who has one or more then-living descendants or if none per stirpes among the then-living lineal_descendants of grantor each share created for a then-living descendant is to be transferred to the sub-trust benefitting the descendant or if none a sub-trust is to be created for the descendant and administered as a sub- trust for the benefit of the descendant paragraph of the consent and stipulation provides that each sub-trust need not have the same trustee it is represented that the trust was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested the following rulings the proposed partition of the trust will not cause the resulting sub-trusts for the benefit of grandson and granddaughter to be subject_to the gst tax the modification and clarification of the administrative provisions of the trust as provided in the court order and consent and stipulation will not cause the sub-trusts to be subject_to the gst tax sec_2601 imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax plr-114037-99 sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person the trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below grantor’s generation the trust however has been exempt from the gst tax pursuant to sec_26_2601-1 because it was irrevocable on date and there have been no additions to it since that date you have requested a ruling that neither the proposed division of the trust into a separate sub-trusts nor the modification and clarification of the administrative provisions of the trust will cause the sub-trusts to be subject_to the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided under the terms of the trust will cause the trust to lose its exemption from the gst tax a trust's exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the division of the trust will remain the same and the timing of the termination of the sub-trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the division of the trust corpus into separately administered sub-trusts therefore the proposed division of the trust into separate sub-trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust accordingly we conclude that the proposed division of the trust into separate sub-trusts will not cause distributions from the sub-trusts to be subject_to gst tax imposed by chapter provided that no additions are made to the sub-trusts after date plr-114037-99 in addition we conclude that the modification and clarification of the sub-trusts relates to the administration of those trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly neither distributions from the sub-trusts to skip persons nor terminations of interests of non-skip persons in the sub-trusts will be subject_to the gst tax except as ruled in this letter we express or imply no opinion concerning the tax consequences of the transaction under the cited provision or under any other provision of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely joseph h makurath senior technician reviewer branch assistant chief_counsel passthroughs and special industries
